Citation Nr: 0215542	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  96-05 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right thumb 
disability.

(The issues of entitlement to service connection for a back 
disability and left ankle disability, and entitlement to 
increased ratings for lacerations of the right eyebrow, left 
eyebrow, upper lip and left forearm will be the subjects of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision from the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran, in a statement received in March 1999, withdrew 
his appeal regarding entitlement to an increased rating for 
service-connected status post right knee replacement.

The veteran withdrew his request for a personal hearing in a 
statement received in March 1999.  See 38 C.F.R. § 20.704(d) 
(2002).

The Board is undertaking additional development on the issues 
of entitlement to service connection for a back disability, 
and left ankle disability, and entitlement to increased 
ratings for lacerations of the right eyebrow, left eyebrow, 
upper lip and left forearm pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  


FINDING OF FACT

A right thumb disability was incurred inservice.



CONCLUSION OF LAW

The veteran's right thumb disability was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the grant of benefits, no further assistance to 
the veteran is required to comply with the duty to assist him 
as to this claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107.

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991).

The veteran's service medical records indicate that in 
October 1964, the veteran was running to the barracks when he 
tripped and fell.  He broke his fall with his hands.  X-ray 
studies of the wrists were negative.  The diagnosis was 
multiple abrasions of the left wrist.  The veteran was 
involved in a motor vehicle accident in November 1965.  An x-
ray study of the right wrist was negative.  On discharge 
examination in November 1967, it was noted that the veteran 
injured his right hand in a motor vehicle accident.  There 
were no findings related to the veteran's right hand or thumb 
on orthopedic examination.  

VA medical records indicate the veteran was hospitalized for 
low back pain from January to February 1973.  He noted that 
he was involved in a motor vehicle accident three years 
previously and suffered a "fractured pelvis" and "fracture 
of the spine."  In July 1973, an x-ray study found ulnar 
collateral ligament instability secondary to an old avulsion 
fracture of the right thumb and the veteran was diagnosed 
with gamekeeper's thumb.  He subsequently underwent repair of 
the right ulnar collateral ligament.  The veteran underwent 
dynamic repair of right gamekeeper's thumb in December 1974.  
The examiner noted that this condition occurred during his 
1965 inservice motor vehicle accident.  

In March 1993, the veteran requested service connection for a 
right thumb disability.

A VA examination was conducted in December 1994.  The 
examiner stated that he did not have the veteran's charts to 
review.  The veteran stated that he hurt his right thumb, 
particularly his metacarpophalangeal joint, in a 1965 motor 
vehicle accident in service.  He underwent two surgical 
procedures in the 1970's for this condition.  The veteran 
stated that his thumb hurts all the time and he loses his 
grip when he has to lift a heavy object or grip for a 
prolonged period of time.  Examination noted surgical scar 
and no limitation of motion.  His grip was noted to have been 
good.  An x-ray study noted a possible fracture of the distal 
end of the first metacarpal and mild degenerative change.  
The diagnosis was status post surgery for damaged 
metacarpophalangeal joint right thumb with residual pains and 
scars of surgery.  

The Board notes that the veteran's service medical records 
show that the area of his right thumb was x-rayed twice but 
there was no diagnosis of a right thumb condition.  However, 
in the early 1970's the veteran related the right thumb 
condition to the inservice motor vehicle accident and the 
Board notes that there are no post-service medical records 
indicating that the veteran sustained any injury to his thumb 
subsequent to service.  As the VA examiner in 1973 reported 
that the veteran had an "old" avulsion fracture of the 
right thumb, the Board will afford the veteran the benefit of 
the doubt and find that the veteran injured his right thumb 
in service.  Therefore, service connection is warranted for a 
right thumb disability.  



ORDER

Entitlement to service connection for a right thumb 
disability is granted, subject to the criteria applicable to 
the payment of monetary benefits.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

